United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1643
Issued: March 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2016 appellant filed a timely appeal from a July 19, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has more than three percent permanent impairment of his
left upper extremity, for which he previously received a schedule award.
On appeal appellant challenges the amount of the schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 13, 2015 appellant, then a 43-year-old customs and border protection officer,
filed a traumatic injury claim (Form CA-1) alleging that, on that date, he was pulling a bag up
the incline in the baggage area when he felt a tear in his left deltoid area. He stopped work on
January 14, 2015 and returned to work on July 20, 2015. OWCP accepted appellant’s claim for
sprain of the left shoulder and upper arm and adhesive capsulitis of the left shoulder. Appellant
underwent a left shoulder arthroscopy on April 24, 2015.
In a January 14, 2016 report, Dr. Terry A Vernoy, appellant’s treating Board-certified
orthopedic surgeon, related that appellant had improved left shoulder pain. He noted that
appellant had left shoulder range of motion (ROM) that was full and equal to the right with pain
on extremes and especially to the acromioclavicular joint region. Dr. Vernoy noted that
appellant had satisfactory status post left shoulder arthroscopy with debridement, decompression,
release of coracoacromial ligament and manipulation with return of full ROM, but he also related
that appellant now had aggravation of acromioclavicular joint with resultant capsulitis. He
concluded that appellant could continue his regular work duties, but that maximum medical
improvement (MMI) could not be determined due to his new complaint.
On January 20, 2016 appellant filed a claim for a schedule award (Form CA-7). By letter
received by OWCP on February 10, 2016, he requested that OWCP provide an independent
specialist to evaluate his left shoulder permanent impairment because his current physician was
unable to do so.
On February 25, 2016 OWCP referred appellant to Dr. Neelesh B. Fernandes, a Boardcertified physiatrist, for a second opinion evaluation. In an April 5, 2016 report, Dr. Fernandes
found 12 percent permanent impairment of appellant’s left upper extremity. He utilized the
ROM methodology found in Table 15-34 of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment,2 and noted 130 degrees of
flexion equaled 3 percent upper extremity impairment, 50 degrees of extension equaled 0 percent
impairment, abduction of 90 degrees equaled 3percent upper extremity impairment, adduction of
60 degrees equaled 0 percent upper extremity impairment, internal rotation of 10 degrees equaled
4 percent upper extremity impairment, and external rotation of 45 degrees equaled 2 percent
impairment. Dr. Fernandes then utilized Table 15-7 for a functional history adjustment.3 He
noted a QuickDASH score of 46 was equivalent to grade modifier 2. Dr. Fernandes noted that
since the functional history grade modifier was the same as ROM grade modifier, there was no
change to the total ROM impairment.
On May 31, 2016 OWCP referred appellant’s case to an OWCP medical adviser and
asked him to review the report of Dr. Fernandes and indicate whether he agreed with his
assessment. In a June 2, 2016 response, the medical adviser indicated that he had reviewed the
medical evidence. He noted that on April 24, 2015 appellant underwent a left shoulder
arthroscopy, debridement, and acromioplasty. The medical adviser noted that appellant had done
2

A.M.A., Guides 475.

3

Id. at 406.

2

relatively well following his left shoulder surgery, but had continued subjective complaints of
weakness in the left shoulder. He noted that whereas Dr. Fernandes found 12 percent left upper
extremity impairment based on the ROM methodology of calculating permanent impairment, his
attending physician had previously noted that appellant’s ROM was normal. The medical
adviser also noted that “more importantly,” pursuant to the A.M.A., Guides, ROM was used
primarily as a physical examination adjustment factor and only to determine actual impairment
values in the rare case where it is not possible to otherwise define impairment.4 Accordingly, he
recommended discarding the impairment rating of Dr. Fernandes and used the diagnosis-based
impairment (DBI) methodology to provide an alternate rating of permanent impairment. The
medical adviser provided that claimant be awarded the default value for residual impingement
syndrome of three percent upper extremity impairment as noted in Table 15-5 of the A.M.A.,
Guides.5 He noted that there would be no change to this award with use of the net adjustment
formula.
In a July 19, 2016 decision, OWCP issued a schedule award for three percent permanent
impairment of the left upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.6 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.7 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.

4

Id. at 387.

5

Id. at 402.

6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
8

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.10
ANALYSIS
The issue on appeal is whether appellant has more than three percent permanent
impairment of his left upper extremity, for which he previously received a schedule award.
Dr. Fernandes, OWCP’s second opinion physician, reported on February 25, 2016 that
appellant had 12 percent permanent impairment of the left upper extremity pursuant to the ROM
methodology for rating upper extremity permanent impairment. OWCP’s medical adviser, in a
report dated May 31, 2016, disagreed that appellant’s impairment should be rated for his loss of
ROM. He concluded that appellant had 3 percent permanent impairment of the left upper
extremity due to residual impingement syndrome under the DBI methodology for rating upper
extremity permanent impairment.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.11
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.12 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.13
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a)
(February 2013).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

T.H., Docket No. 14-0943 (issued November 25, 2016).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

Supra note 11.

4

regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the July 19, 2016 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2016 is set aside, and the case is remanded for further
action consistent with this decision.
Issued: March 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

